Citation Nr: 1523656	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for a post-operative incisional scar and muscle injury of the right thigh with retained foreign bodies.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from August 1943 to November 1945.  His decorations include the Combat Infantryman Badge and he is the recipient of a Purple Heart medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied the Veteran's claim for a  higher rating for a post-operative incisional scar of the right thigh with retained foreign bodies.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which has certified the appeal to the Board.

In July 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

In August 2010, September 2012 and October 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action.  

In a December 2013 rating decision, the AMC, inter alia, awarded a 30 percent rating for a post-operative incisional scar and muscle injury of the right thigh with retained foreign bodies.  As the Veteran was not granted the full benefit sought, the issues of a higher rating for a post-operative incisional scar and muscle injury of the right thigh remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.

For reason expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran submitted an Application for Disability Benefit Compensation and Relation Compensation Benefits (VA Form 21-526EZ) seeking an increased rating for his service-connected right knee and left knee limitation of flexion as well as right and left knee limitation of extension in May 2015.  These claims have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board, in its August 2014 remand, instructed the AOJ to send the Veteran and his representative a letter requesting that he provide sufficient information to obtain any additional evidence pertinent to the claim on appeal.  The Board also instructed the AOJ to obtain any additional evidence identified by the Veteran in accordance the current procedures set forth in 38 C.F.R. § 3.159 (2014).  Finally, the Board instructed that an addendum opinion was to be obtained to determine the nature and severity of the Veteran's service-connected post-operative incisional scar and muscle injury of the right thigh with retained foreign bodies.

Such an addendum opinion was obtained in December 2014.  Further, in a September 2014 letter, the AOJ asked the Veteran to identify the VA facility at which he receives treatment or to complete a General Release for Medical Provider Information (VA Form 21-4142a) for private records so that VA may obtain any treatment records.  In an October 2014 statement, the Veteran indicated that he received all of his treatment for the disability on remand at the Pittsburgh VA Medical Centers (VAMCs), to include the University Drive and H. J. Heinz Campuses, and requested that VA obtain these records.  However, there is no indication that these records were not requested or obtained by the AOJ.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Pittsburgh VAMCs records of pertinent treatment of the Veteran, since February 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

Notwithstanding the October 2014 statement, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Pittsburgh VA Medical Centers (VAMCs), to include the University Drive and H. J. Heinz Campuses, dated after February 2014.

Follow the procedures set forth in 38 C.F.R.§ 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran a letter requesting that he provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to, and discussion of, any additional legal authority considered, including any diagnostic codes considered that pertain to injuries to muscle groups other than Muscle Group XV (to particularly include Muscle Group XIV and Diagnostic Code 5314), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.


_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




